Filed 1/29/15 P. v. Jimenez CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D066189

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCS267225)

ARMANDO GALAVIZ JIMENEZ,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Theodore

M. Weathers, Judge. Affirmed as modified with directions.

         Neil Auwarter, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Kamala D. Harris, Attorney General, Julie L. Garland, Assistant Attorney General,

Peter Quon, Jr. and Parag Agrawal, Deputy Attorneys General, for Plaintiff and

Respondent.
       Between March and June 2013, Armando Galaviz Jimenez rented a room in the

apartment where minor Juan O. lived with his mother, Lorena C.1 Juan suffers from

autism. In September, Lorena reported to the police that Jimenez had sexually molested

Juan. Juan told the police that Jimenez touched his genitals and buttocks and performed

oral and anal sex on him on at least three separate occasions. Juan also said that Jimenez

had showed him a sexually explicit movie. In a search of Jimenez's home, police officers

found two fictitious United States Citizenship and Immigration Services cards bearing

Jimenez's photograph and two fictitious Social Security cards.

       Jimenez entered a negotiated guilty plea to committing a lewd act on a 14- or 15-

year-old child and being at least 10 years older than the child (Pen. Code, § 288, subd.

(c)(1)) (count 1);2 participating in an act of oral copulation with a person under 18 years

old (§ 288a, subd. (b)(1)) (count 2); distributing harmful matter to a minor with the intent

of seduction (§ 288.2, subd. (a)) (count 5); and using false documents to conceal his true

citizenship (§ 114) (count 10). The court sentenced Jimenez to seven years in prison: the

five-year term on count 10 and consecutive eight-month terms (one-third the middle

term) on the remaining counts.

       At sentencing, the court ordered that Jimenez "have no contact with the victim or

the victim's family pursuant to . . . section 1202.05." Section 1202.05, subdivision (a)

states: "Whenever a person is sentenced to the state prison . . . for violating

1      During this period, Jimenez was 47 and 48 years old and Juan was 14 or 15 years
old.

2      All further statutory references are to the Penal Code.
                                              2
Section . . . 288 [or] 288a . . . , and the victim of one or more of those offenses is a child

under the age of 18 years, the court shall prohibit all visitation between the defendant and

the child victim." Jimenez contends the no contact order is unauthorized insofar as it

prevents contact with the victim's family and requests that the order be modified

accordingly. Respondent concedes the point, and further notes the order is overbroad in

that it prohibits contact, not just visitation. We agree.

       Although there is no case directly on point, the following case law is instructive.

"The starting point with any argument based on statutory construction is the words of the

statute. [Citation.] We give those words their usual and ordinary meaning, and if there is

no ambiguity, then we presume the lawmakers meant what they said, and the plain

meaning of the language governs. [Citation.]" (People v. Ochoa (2011) 192 Cal.App.4th

562, 565.) The language of section 1202.05, subdivision (a) is clear and unambiguous.

(People v. Ochoa, supra, at pp. 564-565.) It authorizes only a prohibition of visitation

between the defendant and the child victim of the applicable offenses. (Id at pp. 564-566

[striking portion of no visitation order encompassing victims of offenses for which

defendant was not sentenced to prison]; Robin J. v. Superior Court (2004)

124 Cal.App.4th 414, 421, 424 [juvenile court exceeded authority in declaring invalid a

prison regulation concerning visitation between minor children and inmates incarcerated

for committing certain sexual offenses (Cal. Code Regs., tit. 15, § 3173.1)]; see People v.

Scott (2012) 203 Cal.App.4th 1303, 1307 [minute order and abstract of judgment referred

to "no contact," although the court's oral pronouncement did not; § 1202.5 did not

authorize prohibition of visitation with victim who was no longer minor at time of

                                               3
sentencing].) Section 1202.05 contains no prohibition regarding anyone other than the

victim (People v. Ochoa, supra, at pp. 564-566) and no prohibition of "contact"

(see People v. Scott, supra, at pp. 1317-1318, 1323-1325). Our research has not revealed

any other statute or prison regulation that would authorize the order made in the instant

case.

                                       DISPOSITION

        The order prohibiting Jimenez from having contact with the victim and the

victim's family is modified to delete references to the victim's family and to limit the

restriction concerning the victim to visitation. As so modified, the judgment is affirmed.

The superior court is directed to amend the abstract of judgment accordingly and forward

the amended abstract of judgment to the Department of Corrections and Rehabilitation.

As required by section 1202.05, subdivision (a), the court shall transmit the amended

order to, as applicable, "the parents, adoptive parents, or guardians, or a combination

thereof, of the child victim, and to the child victim."



                                                                                HALLER, J.

WE CONCUR:



MCCONNELL, P. J.



O'ROURKE, J.



                                              4